FILED IN                                                                      WR-31,454-03
COURT OF CRIMINALAPPEALS                                                 COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
        July 2, 2105                                                     Transmitted 7/2/2015 9:32:51 AM
                                                                           Accepted 7/2/2015 9:51:27 AM
                                                                                         ABEL ACOSTA
   ABEL ACOSTA. CLERK                  No. WR-31,454-03                                          CLERK




                       IN THE COURT OF CRIMINAL APPEALS OF TEXAS




                            EX PARTE RODNEY ELNESTO SMILEY




                            On Application for a Writ of Habeas Corpus

                          Trial Court Cause No. C-213-010293-1011284-B
                                   213th Judicial District Court
                                      Tarrant County, Texas



     Applicant's Unopposed Motion for Leave to File a Reply to the Brief filed by
                 the Texas Department of Criminal Justice ("TDCJ")


           For the following reasons, Rodney Elnesto Smiley (Applicant) requests

    leave to file a Reply to TDCJ's Brief:

           1. Upon a party's motion, this Court may permit the filing of additional

    briefs. Rule 70.4, Rules of Appellate Procedure. Generally, an appellant may file

    a reply brief addressing any matter in the TDCJ's responsive brief. Rule 38.3,

    Rules of Appellate Procedure. A computer-generated reply brief is limited to

    7,500 words. Rule 9.4(i)(2)(C), Rules of Appellate Procedure. And it must be

    filed within 20 days. Rule 38.6(c), Rules of Appellate Procedure.
      2. TDCJ filed its brief in this case on June 29, 2015. Therefore, any reply

brief would be due no later than July 20, 2015. This case has not be set for either

oral argument or submission.

      3. Upon review of TDCJ's brief, Applicant believes that a reply is

warranted to address TDCJ's assertion that Applicant is claiming for the first time

in his brief that he should be released to mandatory supervision for his theft

conviction, TDCJ's assertion that Applicant's claims are moot, and TDCJ's

assertion that the controlling sentence may change during an inmate's incarceration

      5. Applicant's request is not made for purposes of delay but for a thorough

and proper presentation of his arguments.

      6. For the foregoing reasons, Applicant prays that this Court grant him leave

to file a Reply Briefno later than July 20, 2015.

                                       Respectfully submitted,

                                        State Counsel for Offenders
                                       Attorney for Appellant

                                       /s/ Nicholas Mensch
                                       Texas Bar No. 24070262
                                       P. O. Box 4005
                                       Huntsville, TX 77342
                                       Telephone no. 936-437-5252
                                       Facsimile no. 936-437-5279
                                       Nicholas.mensch@tdcj.texas.gov
                             Certificate of Conference


       In compliance with Rule 10.1(5), Rules of Appellate Procedure, I certify that

I conferred with TDCJ's attorney, Joseph Corcoran who does not oppose this

motion.


                                       Isi Nicholas Mensch




                            Certificate of Compliance

       In compliance with Rule 9.4(i)(3), Rules of Appellate Procedure, I certify

that this computer-generated document complies with the typeface requirements of

Rule 9.4(e) and is comprised of 493 words (excluding the items exempted in Rule

9.4(i)(l)).

                                       Is/ Nicholas Mensch
                                Certificate of Service


        In compliance with Rule 9.5(e), Rules of Appellate Procedure, I certify that

a copy of the foregoing Motionfor Leave to File a Reply Brief'was served on the

following parties noted below by one or more of the following: certified mail

(return receipt requested), facsimile transfer, or electronic mail (e-mail), on July 2,

2015.


Joseph P. Corcoran
Assistant Attorney General
Supervising Attorney for Non-Capital Appeals
Criminal Appeals Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
(512) 936-1400/(512) 936-1280 fax
E-mail address: Joseph.Corcoran@texasAttorneyGeneral.gov

Andrea Jacobs
Assistant Criminal District Attorney, Tarrant County
401 West Belknap
Fort Worth, TX 76196-0201
(817) 884-1687/(817) 884-1672 (fax)
E-mail address: coaapellatealerts@tarrantcountvtx.gov


                                        /s/ Nicholas Mensch